MacLEAN, J.
(dissenting). The defendant appeals from a judgment entered upon a verdict in favor of the plaintiff in an action to recover damages for personal injuries, and claims prejudicial error in the refusal of the court to charge its request: “That, if the jury believe the witnesses for the defendant, their verdict must be for the defendant.” The theory of the plaintiff was that, while in the act of boarding defendant’s car which was at a standstill, it started with a jerk, and he was thrown off. The theory of the defendant was that *1049while the car was rounding a curve the plaintiff ran after the car, and collided with a boy, and was thrown. Had the court instructed the jury that, if they believed the witnesses for the plaintiff, their verdict must be for the plaintiff, such instruction would, in view of the evidence, have been erroneous, because that would have taken the question of negligence and of contributory negligence from the jury and determined them as law. Kellegher v. 42d St., etc., R. R. Co., 171 N. Y. 309, 312, 63 N. E. 1096. It was erroneous, however, to refuse the above specific request of the defendant, because, if the witnesses for the defendant were believed, under their theory of the accident the negligence of the defendant could not enter. Being entitled thereto, it was error to refuse the request. Meeker v. Smith, 84 App. Div. 111, 81 N. Y. Supp. 1067. The judgment should therefore be reversed, and a new trial ordered.